DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/14/2021 has been entered.
Applicant’s submission of a response on 4/14/2021 has been received and considered. In the response, Applicant amended claim 1. Therefore, claims 1- 20 are pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
The term "gradual" in claim 1 is a relative term which renders the claim indefinite.  The term “gradual" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
All dependent claims inherit the deficiencies of the claim(s) from which they depend and are similarly rejected for the same reason.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5 and 7 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Blumenthal et al. (US Pub. No. 2015/0359457 A1) in view of Larson et al. (US Pub. No. 2013/0206493 A1). 
As per claim 1, Blumenthal et al. discloses a system for control of a computer (see [0138]) comprising: a housing shaped to accommodate a foot of a user (See Fig. 26:2404); a pad disposed on a surface of the housing (see abstract and Fig. 8 and 11), wherein the pad comprises a shape having a ground-contact surface created by the shape of the pad  (the insole of the footwear is adjacent the ground contact point, see insole in Fig. 24); a force sensor embedded in the pad (sensor-enabled insoles, see Fig. 8 and [0058]), wherein the force sensor is configured to 
Larson et al. teaches an electric motorized skateboard with an actuator assembly with a footpad and force sensor, wherein force sensor receives the pressure applied by the user on the skateboard. The force applied is then configured to output a signal to the skateboard electric motor (speed up, slow down, etc), (see Fig. 1 – 5 and [0039]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have utilize the force sensors of Blumenthal to determine and configure functions based off the force applied to the sensor in view of Larson et al. as it would allow the sensor system to accurately track the body movement of the user.
As per claim 2, Blumenthal et al. discloses a housing for a left foot of the user and a housing for a right foot of the user, such that the user can control the computer with both feet (one housing boot per foot, see Fig. 26:2404).

As per claim 4, Blumenthal et al. discloses the pad comprising a front portion and a back portion (the insoles has a front (by the toes) and back (by the heel), see Fig. 8:814).
As per claim 5, Blumenthal et al. discloses the housing comprises a front portion and a back portion (see Fig. 26:2404). 
As per claim 7, Blumenthal et al. discloses the pad is formed from silicone (the inserts within the boot can be silicone rubber, see [0077]). 
As per claim 8, Blumenthal et al. discloses a microcontroller (see [0138]).
As per claim 9, Blumenthal et al. discloses a microprocessor (See [0138]). 
As per claim 10, Blumenthal et al. discloses a graphical user interface (GUI) (interfaced within an electronic gaming console, see [0138]). 
As per claim 11, Blumenthal et al. discloses three sensors (see Fig.14:861,862,863). 
As per claim 12, Blumenthal et al. discloses one of the three sensors being embedded in a front portion of the pad and two of the three sensors being embedded in a back portion of the pad (See Fig. 14 and 24). 
As per claim 13, Blumenthal et al. discloses the shape of the pad comprising a curved shape (see Fig. 8: 814).
As per claim 14, Blumenthal et al. discloses the non-transitory computer readable medium is programmed for an input from the force sensor to be translated to approximate keyboard strokes (the sensor based interface platform to replace a keyboard, see Fig. 24 and [0138]). 

As per claim 16, Blumenthal et al. discloses configuring the sensor for commands (see [0138]). 
As per claim 17, Blumenthal et al. discloses multiple force sensors, wherein the multiple force sensors are engaged in different configurations to generate different commands (See Fig. 24 and [0138])
As per claim 18, Blumenthal et al. discloses the GUI being configured for user input of settings for the force sensor (see Fig. 8 and 24, [0138]). 
As per claim 19, Blumenthal et al. discloses a graphical user interface (GUI) being configured for the user to input commands associated with different combinations of engaging the multiple force sensors (see Fig. 8 and 24, [0138]).
As per claim 20, Blumenthal et al. discloses the multiple force sensors being configured to generate different commands based on the pressure applied to the multiple force sensors (see Fig. 8 and 24, [0138]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Blumenthal et al. (US Pub. No. 2015/0359457 A1) in view of Larson et al. (US Pub. No. 2013/0206493 A1) as applied to claim 1 above, and further in view of Haugen et al. (US Pub. No. 2004/0217562 A1). 
As per claim 6, Blumenthal et al. in view of Larson et al. does not expressly disclose the front portion and the back portion are coupled by rails, wherein the rails allow for adjustability of the size of the housing. Blumenthal teaches in-line skates (see Fig. 26:2404) however, does not suggest that the rails of the in-line skates are adjustable. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the in-line skates of Blumenthal et al. in view of Larson et al. with an adjustable base in view of Haugen et al. as it would allow the skates to be adjusted properly to the user’s foot size.

Response to Arguments
Applicant’s arguments with respect to claims 1 – 20 have been considered but are moot because the arguments do not apply to all of the references being used in the current rejection.
Applicant's arguments directed to Blumenthal et al. have been addressed as part of the rejection of the claims. Examiner directs Applicant to the teachings of Larson et al. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKIT B DOSHI whose telephone number is (571)270-7863.  The examiner can normally be reached on Mon - Fri. ~8:00 - ~ 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                        
/A.D/Examiner, Art Unit 3715
/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715